 CLYDE TAYLOR COMPANY103Having found that each Respondent has violated Section 8(a)(1), (2), and (3)of the Act by maintaining in effect and observing provisions of the collective-bargain-Ing agreement with Local 33 since October 8, 1956, and that the provisions referredto were unlawful and constituted a coercion upon employees in respect to becomingmembers of or contributing financial support to Local 33 as a condition of employ-ment, it will be recommended that each Respondent refund to his employees anymoneys paid to Local 33 by reason of the unlawful provisions. It will further berecommended that each Respondent cease and desist from giving effect to anyunion-security provision affecting his employees except in conformity to Section8 (a) (3) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAWa1.Each Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 33 is a labor organization within themeaning ofSection 2(5) of the Act.3.By maintaining in effect and observing the union-security provisions of thecollective-bargaining agreement with Local 33 on and since October 8, 1956, eachRespondent has discriminated in respect to hire and tenure of employment ofemployees to encourage membership in and the contribution of financial supportof Local 33 and thus has engaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By maintaining in effect and observing the union-security provisions of thecontract with Local 33 since October 8, 1956, the Respondent has unlawfully con-tributed support to and assisted Local 33 and thus has engaged in unfair laborpractices within the meaning of Section 8(a) (2) of the Act.5.By the conduct referred to in subparagraphs numbered 3 and 4, above, eachRespondent has interfered with, restrained, and coerced his employees in the exer-cise of rights guaranteed in Section 7 of the Act and thus has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]ClydeTaylor,d/b/a Clyde Taylor CompanyandFrank M.Houston, BenjaminF. Riley, Jr.,Lyle Fay Rinkel,and H. D.Cutchen.CasesNos. 12-CA-520, 12-CA-544, 12-CA-545, 12-CA-807.April 11, 1960DECISION AND ORDEROn May 5, 1959, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that he cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.'Thereafter, the Respondent and1 For lack of supporting evidence, The Trial Examiner granted at the hearing a motionby the Respondent to dismiss an allegation of the amended complaint that the Respondenthad threatened to file a civil action against the Charging Parties in the event they testi-fied in this proceedingAs no exception has been taken to the Trial Examiner's dis-missal ruling,the allegation referred to is hereby dismissedpro forma.127 NLRB No. 6. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Counsel filed exceptions-to the Intermediate report andsupporting briefs.2The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, insofar as they are consistent withthe following Decision and Order.As found by the Trial Examiner, the facts which gave rise to thiscase are essentially as follows.Prior to April 1958, Diehl, a partnership, was engaged in businessas mechanical contractors, including electrical contracting, sheet metalwork, pipeline construction, and plumbing.Diehl also operated awholesale supply business. In April 1958, Diehl decided to retire fromthe contracting business.About April 1, 1958, Diehl organized andbegan operating the Big Bend Supply Co., another Diehl partnership,as successorto the wholesale supply business.Diehl made arrange-ments for disposition of the electrical and plumbing businesses withthe respective superintendents of the electrical contracting and plumb-ing departments, and made some disposition, the nature of which isnot disclosed, of the pipeline construction business.Diehl also madean arrangement with the superintendent of the sheet metal depart-ment, Clyde Taylor, the Respondent, to take over the sheet metalbusiness on May 19, 1958.4However, Taylor did not consummate his agreement with Diehlwith respect to taking over the sheet metal business on May 19, 1958,for on that day, Taylor and Local 57 of the Sheet Metal Workers, aunion which had had a contract with Diehl covering the sheet metaldepartment employees, failed to reach an agreement as to a new con-tract.For that reason, Taylor told Diehl that he, Taylor, could notat that time go into the sheet metal business.As Diehl had unfinished2The Respondent also filed with the Board a motion to supplement the record re-questing the Board to make part of the record two affidavits attached to the motion. Inone of the affidavits,the Respondent,Clyde Taylor,denies having made critical statementsattributed to him by witnesses whose testimony was credited by the Trial Examiner.Theother affidavit is that of an attorney for Raymond Diehl Company, herein called Diehl,Taylor's predecessor.In this affidavit, the attorney states that he made a side verbalagreement with the attorney for the General Counsel to the effect that a settlement,entered into by Diehl covering unfair labor practices involved here would not constitutean admission of guiltIn his Intermediate Report, the Trial Examiner appears to haverelied in part on Diehl's settlement agreement in concludingthat Taylorand Diehl werejoint employersNo reason has been shown as to why the matters contained in theaffidavits could not have been introduced at the hearingIn making our unfair laborpractice findings and conclusions hereinafter,unlike the Trial Examiner,we do not relyon Diehl's settlement agreementAccordingly,the Respondent's motion to supplementthe record is hereby denieds The Respondent's request for oral argument is denied, as the record,including theexceptions and briefs,adequately presents the issues and the positions of the parties.4As Diehl had no experience in the sheet metal business Taylor had been hired toconduct it and was given a free hand in running it. CLYDE TAYLOR COMPANY105sheetmetal jobs on hand, Diehl agreed, in substance, to disregardTaylor's verbal agreement to take over the sheet metal business and, onMay 28, 1958, Diehl signed a new 1-year contact with Local 57.5Nevertheless, Diehl desired to retire from the sheet metal businessas soon aspossible.As in the past, Diehl continued to give Taylor afree hand in running the sheet metal department. On August 1, 1958,Taylor signed a lease, to take effect on August 18, 1958, for Diehl'sbuilding and equipment.On August 8, 1958, Taylor discharged Frank Houston, Local 57steward, who had participated in the unsuccessful bargaining ne-gotiations with Taylor and in the contract negotiations with Diehl inTaylor's presence.In his capacity as union steward, Houston hadpresented grievances concerning Taylor's alleged hiring of too manyapprentices and his use of unqualified laborers to do sheet metal work.According to testimony credited by the Trial Examiner, shortly be-fore Houston's discharge, Taylor told an employee : "Frank Houstonwas getting too big for his own good in this union business and itlooked like he was going to let him go."On Friday morning, August 15, 1958, according to testimony cred-ited by the Trial Examiner, Taylor told the sheet metal employeesin substance that he was taking over the shop on the following Monday morning and that the employees could continue to work for himunless "they wanted to stick with the Union."At the end of the work-day, the four remaining complainants, Benjamin F. Riley, Jr., LyleFay Rinkel, H. D. Cutchen, and Billy G. Jones, having indicated ad-herence to the Union, were told, when they received their pay en-velopes, that they were paid up in full and "to get their tools andget out."On August 18, 1959, Taylor took possession under the lease andformally assumed the proprietorship of the sheet metal business.65 Beginning about May 1, 1958, Taylor had business cardsprinted in his own name,giving Diehl's location and telephone number.These cards were inserted in the sheetmetal employees'pay envelopes;Taylor also had stationery with his own name on it; andone of Diehl's trucks was repainted with Taylor's name substituted for that of Diehl.The cost of all this was footed by Diehl and not repaid by Taylor. Shortly after May 1,1958,the telephone in the sheet metal department was answered in the name of Taylor;Taylor opened a bank account in his own name in June or July 1958;and, about thesame time,Taylor entered into sheet metal job contracts,which were thereafter verballyassumed by Diehl and performed by Diehl.9 Between August 18 and November 12, 1958,Diehl continued Taylor and the sheetmetal employees on Diehl's payroll and Diehl paid social security withholding taxes andworkmen's and unemployment compensation with respect to the sheet metal employeesand treated them as Diehl employees in making Government reports and for insurancepurposes.However, all such money paid by Diehl,including Taylor's salary, werecharged on Diehl's books to Taylor,and Taylor reimbursed Diehl for such disbursementson a monthly basisTaylor completed such of Diehl's sheet metal contracts as remainedunfinished on August 18, 1958, using the same employees who worked on Taylor jobs,but with an allocation of their wages to Diehl.Since November 12, 1958,Taylor hasnot been indebted to Diehl and Diehl has had no interest in Taylor's business or anyrelationship with Taylor,except as lessor. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn September 1958, as more fully set forth hereinafter, the Re-spondent applied for and thereafter obtained a State court injunctionenjoining picketing by the Union.In February 1959, according to the findings of the Trial Examiner,the Respondent threatened to file a libel suit to force the complainantsin this case to withdraw their unfair labor practice charges, as morefully related hereinafter.1.The Trial Examiner asserted jurisdiction here on the basis ofthe entire 1958 inflow of the sheet metal business (operated fromJanuary 1 to August 18, 1958, by Diehl and the balance of 1958 byTaylor), which exceeded $50,000. In view thereof, the Trial Ex-aminer found it unnecessary for jurisdictional purposes, to considerDiehl's 1958 operations apart from his sheet metal business.TheTrial Examiner further stated that, in his opinion, it would be im-proper to do so because Taylor succeeded only to the sheet metal op-erations and had no connection with Diehl's other enterprises.The Respondent contends that the Trial Examiner erred (1) infailing to apply the jurisdictional yardstick in effect at the time ofthe alleged unfair labor practices and (2) in treating Taylor as suc-cessor to Diehl.In connection with (1) above, the Respondent contends that theapplicable jurisdictional yardstick here is that which was in effectimmediately before October 2, 1958, namely, direct inflow of $500,000or indirect inflow of $1 million, a standard which was not met here.We reject this contention. InSiemens Mailing Service,122 NLRB81, the Board announced that it would apply the new jurisdictionalstandards, adopted on October 2, 1958, to all future and pending cases,including unfair labor practice cases.'We also note that the allegedindependent 8 (a) (1) conduct here occurred after adoption of the newjurisdictional standard.Accordingly, we conclude that the TrialExaminer properly applied the current jurisdictional yardstick,adopted on October 2, 1958, in the determination of this case.As indicated above, the Respondent also contends that he is not asuccessor to Diehl and that the complaint should be dismissed be-cause, as the record shows, his 1958 operations, alone, when projectedon an annual basis, are insufficient to meet the present $50,000 stand-ard.We find no merit in this contention. The Respondent arguesthat he did not succeed to Diehl's sheet metal business because hemerely leased the situs of the business from Diehl and he did not con-tractually assume any of Diehl's obligations.However, Taylor notonly continued without interruption the sheet metal business whichhad been operated by Diehl but also took over completion of Diehl's7 See alsoMike Trama,125 NLRB 151,where under the declared policy in SiemensMailing Service,the Board asserted jurisdiction in a case which,at the time the revisedstandards were adopted,was pending on appeal to the General Counsel because of theRegional Director's refusal to assert jurisdiction under the old standards. CLYDE TAYLOR COMPANY107sheet metalcontracts, billing Diehl for material and labor furnishedon such jobs. In addition, Diehl financed Taylor's operations fromAugust 18 to November 12, 1958, and Taylor used Diehl's equipmentand trucks, as well as the same building location, under thelease ar-rangement, in the conduct of the sheetmetal business.And, apartfrom those who indicated adherence to the Union, Taylor invited allDiehl sheet metal employees to continue working for Taylor andTaylor continued the sheet metal business, in part, with Diehl em-ployees.Under the circumstances, we conclude that Taylor wasDiehl's successor in the sheet metal business and that the Trial Ex-aminer properly asserted jurisdiction on the basis of the combinedsheet metal operations of Diehl and Taylor during 1958.82.For the reasons indicated in the Intermediate Report,we agreewith the Trial Examiner that the Respondent discharged Frank M.Houston on August 8, 1958, and discharged and denied employmentto Benjamin F. Riley, Jr., Lyle Fay Rinkel, H. D. Cutchen, and Billy,G. Jones on August 15, 1958, all because of their union activities, inviolation of Section 8(a) (3) of the Act.3.The Trial Examiner recommended that an award of backpay beentered against Taylor for wages lost by the five discriminatees.Weagree with the Trial Examiner that, in effecting the discrimination,Taylor did not act merely as Diehl's agent.With respect to Houston'sdischarge on August 8, 1958, even if it be assumed, as the Respondentcontends, that Diehl was then the sole owner of the business, Taylornot only had a free hand in running the business for Diehl but Tayloralso had a lease, to become effective on August 18, 1958, for thepremises and equipment, and an arrangement with Diehl to continueDiehl's sheet metal business on the effective date of the lease.Thus,Taylor had an inchoate proprietary interest in DieM's sheet metalbusiness at the time of Houston's discharge. In addition, Taylorhimself discharged Houston.With respect to the discrimination onAugust 15, 1958, even if it be assumed, contrary to our finding above,that, in discharging the employees, Taylor was acting only as agentfor Diehl, as the Trial Examiner found, "Taylor was (also)dealingwith them as applicants or as prospective employees of his ownand . . . denied them employment with him because they refused torenounce the Union." Thus, with respect to the refusal-to-hire aspectof the discrimination, Taylor acted as a principal. In view of theforegoing, and the entire record in the case, particularly the status ofTaylor as the prospective lessee and successor of Diehl at the time ofthe discrimination found and Taylor's active piirticipation in such8In view of this determination,we do not reach and hence do not pass on the GeneralCounsel's exception to the Intermediate Report that the Trial Examiner should haveasserted jurisdiction not only on the basis of the 1958 operations of the sheet metal shopbut also "upon the basis of Diehl's operations as a whole" 108DECISIONSOF NATIONAL LABORRELATIONS BOARDunfair labor practices,we conclude that the Respondentis responsiblefor remedyingthe discriminationagainst thefive employees.'4.According to testimony credited by the Trial Examiner, Taylorhad a conversation with H. D. Cutchen, one of the Charging Parties,on February 21, 1959, in which Taylor asked Cutchen whether he"had signed the charges against him"; when Cutchen answered in theaffirmative,Taylor told Cutchen that he should not have done so, that"we had caused him public embarrassment, . . . he had lost a lot ofmoney ... he was looking to get some of his money back, and wewere opening ourselveswide open to a libel suit"; and Taylor askedCutchen "to talk to some of the boys and try to get them to drop it." 10On the basis of the foregoing, the Trial Examiner found that Taylorimpliedly threatened to sue for libel for filing charges, or unless thecharges were dropped, and concluded that such a threat coerced em-ployees in their right to self-organization and thus violated Section(a) (1).The Respondent does not contest the Trial Examiner's findings offact as to what was said in the conversation in question.We adoptthesb findings of fact.However, pointing out that the Trial Examinerfound that there was no express threat, the Respondent contends thatthe conversation did not contain even an implied threat to sue forlibel or that, absent an express threat, there is no unfair labor practice.We find no merit in these contentions.We agree with the Trial Ex-aminer that Taylor impliedly threatened to sue for libel because ofthe filing of the charges, or unless they were dropped, and that thethreat, in the context made, constitutes an unfair labor practice. Sucha threat, express or implied, is of a harassing nature. It would nor-mally tend to intimidate an individual contemplating filing a charge,from doing so, or one, who has filed a charge, to withdraw it.Accord-ingly, we agre with the Trial Examiner that such a threat restrainsemployees in the exercise of the right to file charges under the Act andthus is coercive and violative of Section 8(a) (1).By this, we do notmean todeny the existence of the normal right of all persons to resortto the civil courts to obtain an adjudication of their claims.Weinterdict here only the making of a threat by an employer to resortto the civilcourts asa tactic calculated to restrain employees in theexerciseof rights guaranteed by the Act.9InOrioleMotorCoach Lines, Inc., tie Washington Suburban Lines,114 NLRB 808,809-810, the Board found the general manager of a bus company, as a successor, re-sponsible to remedy 8(a) (5) and(1) unfair labor practices,particularly in view of hisstatus as prospective purchaser of the business at the time of the unfair labor practicesand his active participation in such unfair labor practices.10The above is essentially based on Cutchen's testimony.Taylor gave a somewhatdifferent version but, in his testimony,admitted suggesting to Cutchen that the chargesbe dropped and stating to Cutchen,afterCutchen had told Taylor that the chargeswould not be dropped:"That's a bad thing to do to me after all this time. . . . It'spossible that things like that could leave people open to libel." CLYDE TAYLOR COMPANY1095.The Trial Examiner also found that the Respondent violatedSection 8(a) (1) by obtaining a State court injunction banning peace-ful picketing resorted to by the Union in protest against the dischargeshereinabove found to be unlawful. In making this finding, the TrialExaminer reasoned that because of other conduct of the Respondent,more fully set forth in the Intermediate Report,il his resort to theState court was part of a bad-faith scheme to defeat union organiza-tion.Accordingly, the Trial Examiner appliedW. T. Carter andBrother, et al.,90 NLRB 2020, as controlling here.The Chairman and Members Rodgers, Bean, and Jenkins are ofthe opinion thatCarterwas erroneously decided.They agree withthe view expressed by former Chairman Herzog in his dissentingopinion inCarterthat the Board should accommodate its enforcementof the Act to the right of all persons to litigate their claims in court,rather than condemn the exercise of such right as an unfair laborpractice.Accordingly, the Chairman and Members Rodgers, Bean,and Jenkins hereby overruleCarter,insofar as it held that an em-ployer violated the Act by obtaining a State court injunction, andvote to dismiss the allegation that the Respondent violated Section8(a) (1) by obtaining the State court injunction.Member Fanning also votes to dismiss this allegation but solely onthe ground that the instant case is distinguishable fromCarter.IntheCartercase, the Board found that an employer violated Section8(a) (1) by obtaining a State court injunction barring the holding ofoutdoor union meetings on the employer's property in a company-owned town, where the employer was motivated by a desire to stopunion organization of its employees rather than by any bona fideconcern to protect the employer's property. In determining the eln-ployer's motivation, the Board there relied on findings that the em-ployer also violated Section 8 (a) (1) by : (1) refusing to permit theholding of the outdoor meetings on company property; (2) causingpeace officers to prevent such meetings; (3) following union organ-izerswhen they drove through the streets of the company-ownedtown; and (4) using a reporter to take notes at two open unionmeetings. In addition thereto, the Board also relied on findings thatthe employer violated Section 8(a) (3) and (4) by discharging twoemployees and evicting one from a company-owned house. In theopinion of Member Fanning, these underlying unfair labor practicesare more pervasive than the Respondent's conduct here, relied on bythe Trial Examiner in finding employer bad faith; and the underlyingunfair labor practices inCarter,when contrasted with the conduct inU This conduct consists essentially of the Respondent's discrimination against the fivecomplainants and the threat to sue for libel,referred to aboveThe Trial Examineralso foundthat thesubject matter of Taylor's injunction suit was entirely within thearea in which State jurisdiction has been preempted by theNationalLabor Relations Actand thus the State court had no jurisdiction to enjoin the picketing. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case, bear a closer relationship to the obtaining of injunctiverelief.Even though, as the Trial Examiner found, the State courthad no jurisdiction to enjoin the picketing, Member Fanning is notpersuaded by the record in this case that the Respondent resorted tothe State court for injunctive relief in bad faith, that is, to defeatunion organization of his employees rather than to protect any legiti-mate interest of his own.For the foregoing reason, Member Fanningvotes to dismiss the allegation that the Respondent violated Section8(a) (1) by obtaining the State court injunction. In his view, W. T.Carteris inapplicable here, and therefore the question of overturningthe rule in that case is not reached.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Clyde Taylord/b/a Clyde Taylor Company, Tallahassee, Florida, his agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Sheet Metal Workers Interna-tional Association, Local No. 57, AFL-CIO, or in any other labororganization of his employees, by discharging employees or by failingand refusing to reinstate or to employ them because of their unionmembership or other concerted activities, or by discriminating in anyother manner in regard to hire or tenure of employment, or any termor condition of employment, to discourage membership in a labororganization, except as authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of1959.(b)Threatening to sue employees because they have filed unfairlabor practice charges, or unless the charges were dropped.(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of their right to self-organization, toform, join, or assist the aforementioned Union, or any other labororganization, to bargain collectively through representatives of theirown choosing or to engage in other concerted activities for the pur-poses of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities except to the extent that suchright may be affected by an agreement authorized by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Frank M. Houston, Benjamin F. Riley, Jr., Lyle FayRinkel, H. D. Cutchen, and Billy G. Jones employment and immediate CLYDE TAYLOR COMPANY111and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges, and make each of them whole for any loss of pay he mayhave suffered by payment to him of a sum of money equal to thatwhich he normally would have earned as wages from the date of thediscrimination against him (August 8, 1958, for Houston; August15, 1958, for Riley, Rinke], Cutchen, and Jones) to the date of theoffer of employment or reinstatement, less his net earnings duringsaid period(Crossett Lumber Company, 8NLRB 440, 497-498), andless any sums received under the settlement agreement with RaymondDiehl Company, said backpay to be computed on a quarterly basis inthe manner established by the Board in F.W. Woodworth Company,90 NLRB 289;(b)Post in his office or shop at Tallahassee, Florida, copies of thenotice attached hereto marked "Appendix A." 12Copies of saidnotice, to be furnished by the Regional Director for the Twelfth Re-gion, shall, after being duly signed by the Respondent or his authorizedrepresentative, be postedby the Respondent immediately upon receiptthereof and maintained by him for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, be, and ithereby is, dismissed insofar as it alleges that the Respondent violatedSection 8 (a) (1) by threatening to file a civil action against the Charg-ing Parties in the event they testified in this unfair labor practiceproceeding and by obtaining a State court injunction banningpicketing.13 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to it Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL NOT discourage membership in Sheet Metal WorkersInternational Association, Local No. 57, AFL-CIO, or in anyother labor organization of my employees, by discharging em- 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees or by failing and refusing to reinstate or to employ thembecause of their union membership or other concerted activities,nor will I discriminate in any other manner in regard to hireor tenure of employment, or any term or condition of employ-ment, to discourage membership in a labor organization, exceptas authorized by Section 8 (a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.IWILLNOT threaten to sue employees because they have filedunfair labor practice charges or unless the charges be dropped.I WILL NOT in any other manner interfere with, restrain, orcoerce my employees in the exercise of their right to form, join,or assist said Sheet Metal `Yorkers International Association,Local No. 57, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing or to engage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent thatsuch right may be affected by an agreement authorized by Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.I WILL offer to Frank M. Houston, Benjamin F. Riley, Jr.,Lyle Fay Rinkel, H. D. Cutchen, and Billy G. Jones employmentand immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their sen-iority or other rights and privileges, and make them whose forany loss of pay they may have suffered as a result of my discrimi-nation against them.All my employees are free to become or to remain members of theabovementioned Union or any other labor organization.CLYDE TAYLOR, D/B/A CLYDE TAYLOR COMP ANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National LaborRelationsAct, as amended (61 Stat. 136), was heard at Tallahassee, Florida, on March 9-11,1959, with all parties represented.The complaint, issued on February 16, 1959, bythe General Counsel of the National Labor Relations Board and based on chargesduly filed and served, alleged in substance (as amended) that Respondent had engagedin unfair labor practices proscribed by Section 8(a) (3) and (1) of the Act by: (1)discriminatorily discharging Frank M. Houston on August 8, 1958, and Benjamin F.Riley, Jr., Lyle Fay Rinkel, H. D. Cutchen, and Billy G. Jones on August 15, andthereafter refusing to employ or to reinstate them; (2) by securingan injunction on CLYDE TAYLOR COMPANY113September 10 against picketing which his employees had resorted to in protest ofRespondent's unfair labor conduct;and (3)by threatening on February 15, 1959,to sue the Charging Parties for libel and slander because they had filed the chargesherein and by threatening further to proceed civilly against them in the event theytestified in this proceeding.Respondent's answer filed on March 8,1959, denied the unfair labor practices, asalleged, and denied that the discharged employees were his employees.Respondentalso denied that he was a successor to Raymond Diehl Company and denied theBoard's jurisdiction over his operations.As litigated at the hearing the principal issues concernd the jurisdictional question,Respondent'srelationswith the Raymond Diehl Company,and whether the dis-charged employees were his or Diehl's.The remaining issues concerned the allegedthreats in February and the coercive effect of obtaining the injunction against picket-ing.Respondent made various motions to dismiss the complaint in whole or in part,all of which were denied except as follows: the Trial Examiner granted(for lackof supporting evidence)the motion to dismiss the portion of the amended complaintwhich charged that Respondent had threatened to proceed civilly against the ChargingParties if they testified against him.Ruling was reserved on motions relating tojurisdiction and to the injunction question.Those motions are disposed of herein.We turn immediately to the jurisdiction question,which was litigated at length andwhich requires consideration of the relationship between Respondent and the Ray-mond Diehl Company.Upon the entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS-JURISDICTIONRaymond Diehl Company,a copartnership composed of Raymond Diehl, Sr.,and his son,Raymond Diehl, Jr., was engaged in a number of enterprises prior to andduring 1958. Its operations as mechanical contractors included electrical contract-ing, sheet metal work, pipeline construction,and a plumbing department,and it alsoran a wholesale supply business.Clyde Taylor was superintendent of the sheet metaldepartment,Tom Dunn of the electrical contracting business,and Joe Russell of theplumbing department.In April 1958,the Diehis decided to go out of the contracting business, and tothat end they began to make plans looking to the eventual transfer of some or allof the various departments.Big Bend Supply Company, another Diehl partnership,was formed and began operating around April 1, as successor to the wholesale supplybusiness,and in May an agreement was reached with Taylor(consummated later)to take over the operation of the sheet metal business.Similar agreements werereached later with Russell for the plumbing department and with Dunn for theelectrical contracting business.Though Diehl also got out of the pipeline construc-tion business,the evidence does not indicate what disposition was made of it.Gross revenues of the Diehl Company for 1958 were$1,012,598.43 and totalpurchases were $463,799.60, of which out-of-state purchases accounted for $371,-039 68Gross revenues of Big Bend Supply Company for 1958 were$46,685.01 andtotal purchases were $85.940.53, of which out-of-State purchases accounted for$77,346.48.If only the operations of the sheet metal shop are considered,Diehl'sextrastate purchases for that department in 1958 aggregated approximately $46,-379.96,and Taylor'spurchases from August 18 to December 31, 1958,receivedindirectly from out-of-State sources, totaled$13,017($10,750 of those being fromBig Bend).It is plain that if Taylor's operations were considered in isolation and if his volumeof business from August through December were projected over a period of a year,the Board's present jurisdictional standard(i.e.,$50,000)would not be met. It isjust as plain,however, that the operations of the sheet metal department for thecalendar year met that standard($46,379 96 plus $13,017).It is therefore un-necessary to consider the remainder of Diehl's business, nor do I find it proper todo so,since Taylor succeeded only to the sheet metal operations and had no con-nection with Diehl's other enterprisesI therefore conclude and find that Respondent is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDSheetMetalWorkersInternationalAssociation,Local No.57,AFL-CIO, is alabor organization within the meaning of the Act.560940-61-vol. 127-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The discriminatory dischargesThe issues concerning the alleged discriminatory discharges require considerationof background events surrounding the original agreement under which Taylor wasto take over from Diehl the operation of the sheet metal department. See sectionI, supra.Formulation of the plans began as early as April, and in late April or earlyMay Taylor began to put on, with Diehl's full knowledge and consent, visibleindiciathat the sheet metal business was his.Thus, he had business cards printed in thename of his company, giving Diehl's location and telephone number, and he insertedthose cards under the flaps of the employees' pay envelopes, which did not otherwiseindicate the employer's name.He also had business stationery printed in the nameof his company and had Diehl's truck repainted with the name Clyde Taylor Com-pany.All bills for the foregoing were paid with funds advanced by Diehl.Alsobeginning in May, the telephone in the sheet metal shop was answered, at Taylor'sdirection, in the name of Clyde Taylor Company. In June Taylor also began, withDiehl's consent, to enter into contracts in his own name which were accepted andperformed by Diehl, and in June or July Taylor opened a bank account in the nameof his business.Though the consummation of the agreement was originally scheduled to take placeon May 19, it was postponed indefinitely for the sole reason that Taylor refused toenter into a contract with Local No. 57 of the Sheet Metal Workers Union, whichrepresented the employees in the sheet metal shop and with which Diehl had previouscontracts.The evidence concerning the attempted negotiations and the strike whichfollowed is relevant on the question of the motive of the subsequent discharges.When Taylor refused to negotiate with representatives of Local 57 on Mondaymorning,May 19, the employees immediately struck.On Friday the employeeswent in to pick up their pay.Frank Houston testified that Taylor called themseparately into his office and directed them to pick up their tools.Houston refusedbecause he did not consider himself as fired or as quit but as being on strike in pro-test of Taylor's refusal to negotiate.On May 26, another union committee made afurther unsuccessful attempt to negotiate a contract with Taylor.Lawrence Sawyer,an employee, testified that following that meeing, Taylor called him on the telephoneand that, upon his affirmance that he was the spokesman for the men, Taylor said, "Iwant you to tell them for me to come to the shop and take their tools out. I'mthrough fooling with them and I want no further part of them." Sawyer gave themessage to the employees.Taylor reported to Diehl that as he could not reach an agreement with the men,he would be unable to go into business at that timeDiehl stated that since he hadsome jobs to be completed, he saw no alternative but to break their verbal agreementand himself to negotiate an agreement with the Union. Such an agreement wasnegotiated on May 28.Though Taylor was present, he did not participate exceptto make it clear that he was there only at Diehl's request and not to sign a contractwith the Union.The contract covered a term from May 29, 1958, to June 30, 1959,with provision for automatic annual renewal.Taylor continued as Diehl's superintendent.Diehl testified, however, that hewanted to get out of the sheet metal business as quickly as he could and that fromMay to August, he gave Taylor a free hand in running the sheet metal departmentand in working out whatever means he wished to get started in that business.In the meantime, Frank Houston, who had participated in the attempted negotia-tions with Taylor and the final negotiations with Diehl, continued to serve as stewardfor Local 57. In that capacity he began processing certain grievances concerningTaylor's alleged hiring of too many apprentices and his use of uniqualified laborersto do sheet metal work.The first of those arose shortly after the contract wassigned and the other around the first of August.Though Houston dealt withDiehl's office manager, Tom Corbett, Taylor was fully aware of Houston's activities.Indeed the latter grievance was made by Lyle Rinkel, who testified that he himselftalked with Taylor about it and that Taylor said in part that, "Frank Houston wasgetting too big for his own good in this union business and it looked like he was go-ing to have to let him go." Taylor's testimony contained no denial of that con-versationOn August 8, Taylor discharged Houston when paying him off, with the state-ment, "This catches you up."Taylor testified that Diehl's jobs were coming to anend between August 1 and 15, that he had more men than he needed, that somenine men were terminated, and that Houston was terminated for lack of work and.not because of his membership in the Union. CLYDE TAYLOR COMPANY115Rinkel testified, however,that a few days after Houston's discharge,he spoke toTaylor again about how he stood on the layoff list, that Taylor asked whether hebelonged to the Union and when he affirmed that he did, Taylor replied that he wason the layoff list.Taylor continued by reminding Rinkel of their earlier conversa-tion when he had said he would let Houston go to "take care of his union," andthat he could have used Houston for 2 or 3 weeks to good advantage. Taylorshowed Rinkel a list of names of persons whom he had contacted and stated thatthey would come to work on being called on the telephone. Taylor also informedRinkel that he was going to take over the business and asked if Rinkel wanted toforget the Union and work for him.Taylor testified to a single conversation with Rinkel in which Rinkel asked how hestood on the layoff list.He testified that he replied that the work might get to thepoint where all the employees might have to go unless other work was obtained.Taylor admitted referring to his plan to enter business for himself, but denied thathe inquired about Rinkel's union membership or sentiments.He was not questionedabout, and did not deny, any of Rinkel's testimony concerning his references toHouston.The latter fact, when considered in the light of the entire evidence inthe case, including the events on August 15, now to be summarized, impel the credit-ing of Rinkel's testimony.Five witnesses for the General Counsel, including Taylor's foreman, HubertCutchen, gave mutually corroborative testimony concerning the circumstances oftheir discharge on August 15, which can be summarized as follows: After speakingfirst with Grady Rogers (a new employee hired after Houston's discharge), Taylorspoke to the employees before they started to work.He told them he had reportsthat they did not like it because he had a nonunion man (Rogers) working for him,that he was taking over the shop on Monday morning, that he was not going torun a union shop, that anyone who wanted to work for him could do so, but ifthey wanted to stick with the Union, they could take their tools and leave and that,"This union s - - t has got to go."Some argument ensued between Taylor and an employee named Gleaton, whothreatened to quit on the spot, but Foreman Cutchen smoothed things over, thoughTaylor adhered to the "choice" he had given the employees that they either forgetthe Union and come to work with him or take their tools with them. Taylor alsostated that he was going to get and was going to keep plenty of work.At the end of the workday, Taylor inquired of the employees, as he paid themoff, whether they had decided to stay with the Union qr work for him. Those whoindicated adherence to the Union were given two separate pay envelopes i and weretold that they were paid up in full and to get their tools and get out.Rinkel,Benjamin F. Riley, Jr., Billy G. Jones, and H. D. Cutchen were the four employeesso discharged.Taylor testified that when he arrived at the shop on the morning of the 15th,Rogers reported that he had been "cornered" the previous night by some of the em-ployees who told him his best choice was to get out of town and who "left the impres-sion" they would put sugar in his gas tank.Taylor referred to Rogers when hetalked with the other employees, and told them he intended to run an open shopunder the fifth amendment to the Florida constitution; that a closed shop wasagainst the law in Florida to the best of his knowledge; that he would run an openshop; and that those who wanted to work with him under those conditions could doso.He denied having stated that the employees would have to get out of the Unionto work for him, but testified he said, "This unionshophas got to go." [Emphasissupplied.]Taylor testified that a union shop meant to him that under an agree-ment with a union an employer was required to have a certain ratio of mechanicsand apprentices which varies according to the locality, and that according to hisunderstanding nonunion men do not work in a union shop?Rogers was not called as a witness, his whereabouts being unknown.The Gen-eral Counsel's witnesses denied making the threats which Rogers had allegedly re-ported to Taylor.They testified that though they had talked with Rogers aboutjoining the Union, he demurred because Taylor had hired him with the understand-ing he was nonunion.1One covered the full workweek ending on Wednesday and the other 2 days' pay forThursday and Friday work2 The evidence showed not only that Diehl's contract did not contain a union-shopclause, but that two nonunion employees worked for Diehl on sheet metal work. Theevidence also established that a number of Diehl's employees had been hired withoutreferral from the Union. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent attempted to corroborateTaylor bythe testimonyofArlinV.Maynard, butitdevelopedthatMaynardwas busy answering the telephone mostof thetime and could neither see nor hear what was going on. Indeed,Maynardadmitted on cross-examinationthatthe telephone was "ringing continuously thatmorning" andthat he was "shuttlingback and forth."Maynard testified,however,that from the "little bit he could catch," Taylor told .the employeeshe was going tohave an open shopand that hedid not hearTaylor state that the employees wouldhaveto leave theUnion if they weregoing to workfor the Clyde Taylor Company.Of prime consideration in resolving the foregoingcredibilityquestionis the factthat thetestimony of theGeneral Counsel'switnesseswas mutually corroborative,whileMaynard'stestimony is withoutweight orvalue as corroborativeof Taylor.Furthermore,Rinkel's creditedtestimonyconcerning his previousconversations withTaylor showed that Taylorwas committed to makingthe droppingof union mem-bership acondition to workingfor him.Taylor's testimony cannot,therefore, becredited whereitconflictswith the testimony of the General Counsel'switnesses.The evidencethus made out a simple and classic case of anemployer who wasfirmly and openlycommitted to requiring,as a conditionof employment,that em-ployees renounce their union membership.Indeed, thatTaylor's disposition was todefeat byany means effortsby employeesto engagein collectivebargaining andother concertedactivities was manifestbothfrom preceding events(May 19 to 26-threats todischarge employeeswho were onstrike)and subsequentevents (seesections B andC,infra).For the moment,however, it suffices to find that Taylor'sdischargeof Houstonon August8,3 and ofthe other four employees on August 15,was plainly and literallydiscriminationproscribed by Section 8(a)(3) of the Actunless the evidencesupports thedefense that no employment relationship existedbetween Taylorand the dischargees,based on contentionsthat therewas a formaland final transfer of the businesson August 18, that the employeeswere Diehl's onAugust 15,and thatthey did not report for work on or after August 18.Respondent'sdefense can be summarily rejected evenifhis basicpremises wereto be accepted.Thus, the evidenceconcerningTaylor's relationship to Diehl andthe employees prior to August18 establishedthat Taylor himselfqualified as an"employer"within thestatutorydefinition(Section2(2) ), i.e., "any person actingas an agent of anemployer, directly or indirectly." Indeed, Taylorwas much morethan an ordinary agentfor, fromsometimeinMay, Diehl hadgiven him a freehandto run the business as if it were hisown.Taylor was thereforeresponsible asan employerfor the discriminatorydischargeswhich he hadmade and is responsiblefor remedyingthem.Nor would Taylor Abe absolved if it wereassumed ona purelylegalisticbasis, that the employees were onlyDiehl's onAugust 15,for it was plainthat at thetime of the discharges,Taylor was dealing withthem as applicants or asprospectiveemployeesof his ownand that hedenied thememployment with himbecause theyrefused to renouncethe Union.Phelps Dodge Corp. v. N.L.R B.,313U.S. 177, 182-187;N.L.R.B. v. Hearst Publications,322 U.S. 111, 128-131;N.L.R.B.v.George D. Auchter Company, et al.,209 F. 2d 272, 277 (C.A. 5).The foregoing conclusions render immaterial evidence concerningTaylor's runningof the businessafter August18 and the relationships betweenhim, Diehl, and theemployeesIndeed,Respondent relies onitonly to support his claim that he wasthe employer beginningAugust 18.Actually, the only soundconclusionwhich canbe drawn from that evidence, which is brieflysummarizedin the footnote,4 is thatTaylor and Diehl werejointemployers down to November 12, a fact which Diehlimplicitlyacknowledgedby entering into a settlement agreementwiththe Regional3 Rinkel's credited testimony established that Houston was discharged because of hisunion activities and not because of lack of work as Taylor testifiedTaylor's statementsto the other dischargees on August 15 confirmed that conclusion+A lease covering Diehl's building and equipment was entered into on August 1, totake effect on August 18, and on that date Taylor took possession under the lease andformally assumed the proprietorship.However,Diehl continued to carry on his payrollas his employees bothTaylor and the sheet metal employeesand continued to make re-ports on them as his employees to governmental agencies and for insuronoe purposesDiehl also paid all social security and withholding taxes and workmen's and unemploy-ment compensation.The payroll work, the bookkeeping,and the preparation of theabove reports was handled by Diehl's office as before.All moneys paid by Diehl as afore-said, including Taylor's salary, were charged to Taylor on Diehl's books, andmonthlystatements were rendered and monthly settlements or adjustments were made.Taylor completed,asDiehl's superintendent, such of Diehl's contracts as were un-finished on August 18 (which had been bid originally in Taylor's name),using the sameemployees who worked on his own jobs, but with an allocation of their wagesUntil CLYDE TAYLOR COMPANY117Director on February 24, 1959, and which provided in part for payment ofa portionof the back wages due some of the discriminatees herein.But whether Taylor wasthe employer, whether he and Diehl were joint employers, or whether the formerrelationship be consideredas continuing,the result is unchanged; Taylor wasanemployer of the discharged employeesand isresponsible for remedying the unfairlabor practices which he committed.B. Interference,restraint,and coercion1.The threatened libel suitH. D. Cutchen testified that on February 21, 1959, he met Taylor while pickingup mail at the post office and that Taylor asked whether he had signed the chargesagainst him.When Cutchen affirmed that he had, Taylor said that Cutchen shouldnot have done so, that "we had caused him public embarrassment, and he had losta lot of money and he was looking toget someof his money back, and we wereopening ourselves wide open to a libel suit. .. .Taylor concluded by askingCutchen "to talk to some of the other boys and try to get them to drop it." Cutchenagreed to do so, but suggested that his father (Hubert) would probably have moreeffect on them.Cutchen later reported both to his father and to Riley (one of theCharging Parties) his conversation with Taylor.On cross-examination Cutchen tes-tified that he told Taylor he would not drop the charges but would let them ride andseewhat happened, and that Taylor said nothing about what he would do ifCutchen testified in this proceeding.Riley confirmed Cutchen's report of the matterto him, and testified that he was so concerned about avoiding a libel suit that hefeared to sign the settlement agreement as to Diehl.Taylor admitted having a conversation with Cutchen at the time and place whichCutchen fixed and that it concerned the charges.He admitted asking if Cutchen had"signed a complaint" against him, asking why he had done so, and telling Cutchenhe should not have done it.Taylor also admitted that he suggested that Cutchen"could drop," or that "he ought to drop," the charges, and that when Cutchenstated he would let them stand, he concluded the conversation by stating, "That'sa bad thing to do to me after all this time.. . iIt's possible thatthings like thatcould leave people open to libel."[Emphasis supplied.]Taylor denied that heasked Cutchen to talk to the others about dropping the charges, but testified that hemight have said, "You fellows shouldn't have done that."Taylor's testimony thus substantially corroborated Cutchen's, the main differencebeing that under Taylor's version the implied threat of a libel suit was more heavilyveiled.However, Cutchen's testimony of a more explicit phrasing of the threatwas wholly in keeping with Taylor's earlier actions and statements surrounding thediscriminatory discharges.Indeed, Taylor's entire course of conduct as disclosedherein showed that his disposition and intent was, at all times since May 19, todefeat at all hazards attempts by his employees to engage in protected concertedactivity.Cutchen's testimony is therefore credited.Though it showed noexpressthreat tosue for libel, the threat was plainly implied and was at best thinly veiled.Butthreats are not less coercive because expressed in veiled or indirect terms. "Whenstatements such as these are made by one who is a part of the company manage-ment, and who has the power to change prophecies into realities, such statements,whether couched in language of probability or certainty, tend to impede and coerceemployees in their right of self-organization, and therefore constitute unfair laborpractices."N.L.R.B. v. W. C. Nabors, d/b/a W. C Nabors Co.,196 F. 2d 272,276 (C.A. 5).And seeSunnyland Packing Company,106 NLRB 457, 461 (enfd.211 F. 2d 923 (C.A. 5) ), where the point is more fully covered.It is therefore concluded and found that by threatening to sue the Charging Partieson February 21, 1959, because they had filed the charges, or unless they droppedthe charges, Respondent engaged in interference, restraint, and coercion proscribedby Section 8 (a)( 1 ).2.Thepicketing;the Statecourt injunctionBeginning late inAugustsome six of the employeespicketedTaylor's jobs inprotest of the discriminatory discharges.The picketsign borethe legend "METALexpiration of Diehl's business licenses in October, Taylor operated under those licenseswithout obtaining new ones for his own business.The foregoing arrangements between Diehl and Taylor continued until November 12.Since then the sheet metal business has been operated solely as Taylor's enterprise ; heis no longerindebted to Diehl, and Diehl hasno interest in the business save as lessor. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDWORKERS DENIEDCONSTITUTIONAL RIGHTS.CLYDE TAYLORCOMPANY."On September 23 Respondent applied to the circuit court of LeonCounty,withoutnotice, for the entry of a temporary restraining order against Local 57 from picket-ing certain construction projects on which Respondent was performing sheet metalwork asasubcontractor.The complaint,which also sought a permanent injunction,contained the following allegations,which are set forth in full because of theirrelevance to the question of the jurisdiction of the court:III.Defendant unions have never sought to negotiate with the Plaintiff as therepresentative of Plaintiff's employees, in fact, said unions do not represent thevastmajority of the Plaintiff's employees, if any at all.No labor controversiesexist, nor have negotiations in relation to any labor dispute ever been instituted,inaugurated, or carried on between the Plaintiff and the alleged unions.Thesaid unions have never been authorized by the majority of Plaintiff's employeesto represent them, nor have any of the employees authorized said unions torepresent them as far as is known to your Plaintiff.IV.The Plaintiff has never refused to recognize the Defendant unions, and hasnever refused to negotiate with said unions. Said unions have never establishedthat the employees of your Plaintiff have chosen them as their representatives,nor have the unions informed your Plaintiff of any object to be accomplishedby the picketing.The Plaintiff has never been requested by said unions tonegotiate with them, and has never been advised by the unions that the unionsare the bargaining agents for his employees, nor has Plaintiff been advised bysaid unions that they are the labor organizations representing Plaintiff's em-ployees. In truth and in fact, no demand or grievance of any nature whatsoeverof the Plaintiff's employees has, to the present time, been made of or placedbefore the Plaintiff.There is no labor dispute between Plaintiff and the De-fendant unions; there has been no denial of any constitutional rights by thePlaintiff to any of his employees.The complaint alleged further that the pickets carried asignor poster whichfalsely and fraudulently alleged that Taylor had denied certain constitutional rightsto metal workers (see legend above) and that:Such representations in said posters are false and untrue, and were known bythe Defendants to be false and untrue. Said statements are made for thepurpose of deceiving the public.The picket lines were placed on said jobs foran unlawful and illegal purpose, and in placing said picket lines around saidjobs,Defendants well knew that union employees of other sub-contractors ofthe general contractors would not work on said jobs while said unlawful picketwas present, and that said union employees of other sub-contractors of saidgeneral contractors would cease and terminate their work.When the picketsappeared at the jobs mentioned above, there was a strike, walk-out or cessationof work by union employees of other sub-contractors on said jobs.With sucha work stoppage, work of other sub-contractors necessary to be performed inorder for your Plaintiff's work to progress, terminated, all to the injury of yourPlaintiff.The court entered a temporary injunction,enjoiningLocal 57, "its officers, agents,servants, employees, successors in office,membersand representatives.and allpersons combining or conspiring with them," from picketing Taylor's jobs referredto in the complaint.On December 28, after a hearing, the court announced itsfindings orally in favor of the plaintiff and ordered that the injunction be madepermanent.The final decree was entered on March 20, 1959 (after a furtherhearing on the Union's petition for rehearing), granting a permanent injunctionagainst the Union, but eliminating its "members" from the scope of the decree.The findings of the court were containedin partin a written opinion issued contem-poraneously.So far as material to the presentissues,the court found that thepicketing was peaceful, and no violence occurred or was threatened at or aroundthe places of picketing; 5 and that though the court had jurisdiction over the parties6Neither did Respondent's evidence in the present proceeding establish that the Unionor the pickets engaged in violence in the area of the picketing.Stanley J. Hickeytestified that while he was working for Taylor on the school of education job during the CLYDE TAYLOR COMPANY119and the subject matter, it had not acquired jurisdiction of the individualmembersof the Union, and that the injunction should not have extended to them.Concluding FindingsThe sole question presented here is whether the obtaining of the State court in-junction, under all the circumstances shown by the present record, constituted interfer-ence with, restraint, or coercion of employees in the exercise of rights which are guar-anteed by Section 7 of NLRA.We start with the court's acknowledgment that itwas without jurisdiction of the individual union members, who remained, never-theless, under the proscriptions of the injunction for roughly 6 months. It was alsoplain that the subject matter of Taylor's injunction was entirely within the area inwhich State jurisdiction has been wholly preempted by NLRA.It is unnecessary to make a complete review of the once confusing line of pre-emption cases which emanated from the Supreme Court sinceJoseph Garner, et al.,t/a Central Storage and Transfer Company v. Teamsters, Chauffeurs, etc., LocalUnion No. 776,346 U.S. 485, since the cases noted below definitively establishedthat the Florida court was without jurisdiction.We begin withLloyd Weber, et al. v.Anheuser-Busch, Inc.,348 U.S. 468, 481, where the Court, after summarizing itsprior holdings in this field and after acknowledging that State courts had faced aproblem, set up the following rule for their guidance in determining whether Statejurisdiction existed:Where the moving party itself alleges unfair labor practices, where the factsreasonably bring the controversy within the sections prohibiting these practices,and where the conduct, if not prohibited by the federal Act, may be reasonablydeemed to come within the protection afforded by that Act, the state courtmust decline jurisdiction in deference to the tribunal [NLRB] which Congresshas selected for determining such issues in the first instance.6Taylor's petition was to be measured against that rule, since its allegations formedthe sole basis for the entry of the preliminary injunction.Although the petition didnot charge the Union with specific violations of NLRA, it charged in essence thatthere was picketing bya minority unionwhich inducedemployees of other em-ployersto engage in strikes and work stoppages with the object and the result ofcausing economic injury to Respondent's business.Conduct of that type has con-ventionally formed the basis of Board holdings that Section 8(b) (4) and/or 8(b)(1) (A) were violated.As the allegations brought the case within the prohibitions of NLRA, the Statecourt was required, pursuant to theWeberrule, to decline jurisdiction.Indeed,inHotel Union v. Sax Enterprises, Inc.,358 U.S. 270, 271, where the allegationswere substantially identical with Taylor's,7 the Court summarily reversed the FloridaSupreme Court's affirmance of an injunction against picketing, stating:picketing,the carpentersordered him off the job and then escorted him out past thepicket line and told him not to return because he was interfering with their work.Hickey testified that the carpenters werenot Taylor's employeesand that the picket,whom he recognized as a former employee of the Diehl Company, said nothing to him.Respondent also offered testimony by J. D. Lewis concerning a visit to his home byFrank Houston and two nonemployees of Taylor during which attempted intimidationwas claimedAs this incident did not occur in the area of picketing and as Respondent'scounselwas unable to suggest any relevancy except as to the probative weight to begiven the testimony of other witnesses concerning the picketing, the testimony wasrejected6SeeAmalgamated Clothing Workers v LaVigne, Inc.,43 LRRM 2516, 2518, where aFlorida Court of Appeals correctly applied that rule in reversing an injunction againstpeaceful picketingSee also the most recent pronouncement of the Supreme Court,San Diego BuildingTrades Council v. J. S. Carman,et al.,359 U.S 236, decided April 20, 1959, where theCourt repeated and emphasized its rule, stating that, "When it is clear or may fairly beassumed that the activities which a State purports to regulate are protected by Section 7of the Taft-Hartley Act, or constitute an unfair labor practice under Section 18, due re-gard for the federal enactment requires that state jurisdiction must yield."The Courtcontinued that even where it is not clear whether the particular activity is governed bySection 7 or Section 8, but is arguably subject to them, "the States as well as the federalcourts must defer to the exclusive competence of the National Labor Relations Board,"which is the primary tribunal for adjudicatingsuch issues.?Taylor's petition carefully tracked most of the allegations in theSamcase.Comparethe quoted portions,supra,with those which are set out inSam Enterprises,Inc. v.Hotel Union,80 So. 2d 602, 604-605. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Florida courts were without jurisdictionto enjoin this organizationalpicketing, whether it was activity protected by Section 7 of the National LaborRelationsAct, as amended, 29 U.S.C. Section 157,Hill v. Florida ex rel,Watson,325 U.S. 538, or prohibited by Section 8(b)(4) of the Act, 29 U.S.C.Section 158(b)(4),Garner v. Teamsters Union,346 U.S. 485. SeeWeber v.Anheuser-Busch, Inc.,348 U.S. 468, at 481.This follows even though theNational LaborRelationsBoard refused to take jurisdiction, AmalgamatedMeat Cutters v. Fairlawn Meats,353 U.S. 20. [Emphasis supplied.]The Court observed that the record there did not discloseviolencesufficient togivethe State jurisdiction underUnited Automobile Workers v. Wisconsin Board,351 U.S. 266, pointing out that innoneof the Floridacasesdid the trial courts makeany finding of violence, and that in some of them an affirmativefinding of noviolence was made (as isthe case here).We turn then to the question whether theobtaining of an injunctionwhich theState court was without jurisdiction to issue constituted, under the factsin this case,an unfair labor practice under Section 8 (a) (1) of the Act.InW. T. Carter and Brother, et al.,90 NLRB 2020, the Board found such aviolation where the obtaining of the injunction against the holding of union meet-ingswas pursuant to the employer's policy of complete exclusion of organizationalactivity and was motivated by its desire to prevent the organization of its employeesrather than by anybona fideconcern to protect its property.The Board pointedout that the right to resort to the Courts is no absolute but is limited, for example,by the law of malicious prosecution and the wrongful initiation of civil proceedings,and that the law establishes the principle that thereisanabuse of process whereprocess is invoked in bad faith.The Board did not consider the question of theState court's jurisdiction and, seemingly, assumed its existence.Though there are apparently no subsequent Board decisions which have followedCarter,there is none which has overruled it.8 Speculation on the continued vitalityof Board precedents is a luxury which is denied to Trial Examiners, even where thecourts have expressed disagreement with Board holdings.Insurance Agents Inter-national Union, AFL-CIO (The Prudential Insurance Company of America,119NLRB 768;Novak Logging Company,119 NLRB 1573;Scherrer and Davissan Log-ging Company,119 NLRB 1587. Aside from that, there is substantial evidence ofrecognition thatCarterexistsas a precedent.Initially, it was the subject of a case note in 64 Harvard Law Review 507, where itwas considered to be a proper and practical (though unprecedented) solution of theproblem of what the Board can do to preserve the rights guaranteed by the Act wherea State court injunction interferes with those rights.Much more significant, how-ever, was the Supreme Court's citation of the case inAmalgamated Clothing Work-ers of America v. Richman Brothers Co.,348 U.S. 511, 520, as an example of theBoard's power, under appropriate circumstances, to condemn as an unfair laborpractice an employer's resort to a State court in relation to conduct which is obvi-ously within the present Act and outside the bounds of State relief. Indeed, as theCourt noted, the Board's brief asamicus curiae(February 1955) acknowledged theCarterholding, but argued that it was limited to situations in which the employer'sresort to the State court is part of a bad-faith scheme to defeat union organizationand the underlying union conduct which has been enjoined is protected by thepresent Act.Does the evidence here bring the present case within theCarterholding?The fol-lowing brief recapitulation of Taylor's conduct showed that from May until afterthe issuance of the complaint herein, Taylor's disposition and intent was to defeatat all hazards and by any means the efforts of his employees to engage in protectedconcerted activities for their mutual aid and protection:May-Reneged on agreement to take over sheet metal shop solely because ofunwillingless to continue recognition of, and to contract with, Union which repre-sented Diehl's employees.May-Made two attempts to discharge employees who were on strike in protestof Taylor's refusal to negotiate.August-Discriminatorily discharged FrankM. Houston because of his repre-sentation of fellow employees in grievance matters.s Pexas Foundries, Inc,101 NLRB 1642, 1689, distinguishedCarterin part on theground that the principal basis on which the petition there under consideration waspredicated, I e , the employment of coercive tactics in conjunction with the strike activities,was found by the court (of component jurisdiction) to be fully substantiated CLYDE TAYLOR COMPANY121August-Informed Rinkel that he was on layoff list because of his union member-ship and that Rinkel should renounce the Union if he wanted to work for Taylor.August-Discriminatorily discharged employees on August 15 and conditionedtheir further employment with him on their renunciation of union membership.September-Resorted to State court action to enjoin peaceful picketing by hisemployees in protest of their discriminatory discharges.February-Threatened a libel suit to force employees to withdraw their unfairlabor practice charges.Here as inCarterthe obtaining of the injunction fitted inextricably into the patternof the employer's conduct, which was plainly designed to exclude and to put a com-plete stop to all forms of concerted activity among his employees.Here, also, therecord showed no legitimate business which would be paramount to the employees'guaranteed rights (see Sections 7 and 13) to engage in such activity.Or assumingthat the employees were engaged in the type of conduct alleged in Taylor's petitionand that Taylor was entitled to protection from it, ready relief was available fromthe 'Board under Sections 8(b),(4) and 10(1). In any case, there was no othertribunal with jurisdiction to adjudicate the issues.San Diego Building Trades v.J. S. Garnion, et al., supra,footnote 6.The entire circumstances thus impel the conclusion that Taylor's resort to courtaction to prevent picketing by his employees, no less than his other conduct sum-marized above, was for the purpose of preventing his employees from exercisingthe rights guaranteed to them under the Act, 'rather than for the purpose of advancingany legitimate interest of his own. It is so found.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices. I shallrecommend that he cease and desist therefrom and that he take certain affirmativeaction of the type conventionally ordered in such cases which I find necessary toremedy and to remove the effects of the unfair labor practices and to effectuate thepolicies of the Act.For reasons which are stated inW. T. Carter and Brother, et al.,90 NLRB2020, 2026, I shall recommend that Respondent make appropriate motions to theState courts to vacate the injunction which he obtained against the picketing herein 9For reasons which are stated inConsolidated Industries, Inc.,108 NLRB 60, 61,and cases there cited, I shall recommend a broad cease and desist order.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Sheet Metal Workers International Association, Local No. 57, AFL-CIO, is alabor organization within the meaning of the Act.2.By discharging Frank M. Houston on August 8, 1958, and Benjamin F. Riley,Jr.,Lyle Fay Rinkel, H. D. Cutchen, and Billy G. Jones on August 15, 1958, andby thereafter failing and refusing to reinstate or to employ them because of theirunion membership and activities, Respondent engaged in discrimination to discouragemembership in a labor organization and thereby engaged in unfair labor practicesproscribed by Section 8(a) (3) and (1) of the Act.3.By threatening on February 21, 1959, to sue the charging parties for libelbecause they had filed the unfair labor practice charges against him or unless thecharges were dropped, and by proceeding in the State court to secure an injunctionagainst picketing engaged in by his employees, Respondent interfered with, restrained,and coerced employees in the exercise of rights guaranteed in Section 7 of the Actand thereby engaged in unfair labor practices proscribed by Section 8(a) (1).4.The aforesaid unfair labor practices having occurred in connection with theoperation of Respondent's business as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and substantially affect commerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]O The final decree, though eliminating unionmembersas such, made no reference toCarter'semployees,who were shown by the present record to have engaged in the picket-ing and who are entitled to be wholly freed from the restraints of the injunction, both asto themselves and as to their Union which supported them in their protected concertedactivity.